Citation Nr: 0004567	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  95-21 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee, to include as secondary to the veteran's service-
connected fracture of the right tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The Board remanded this 
case to the RO in November 1997 for the scheduling of a VA 
Travel Board hearing, which was subsequently held in July 
1999.

The veteran's claims on appeal initially included entitlement 
to service connection for a low back disorder, to include as 
secondary to his service-connected fracture of the right 
tibia and fibula.  During his July 1996 VARO hearing, 
however, he withdrew this claim from appellate status.  See 
38 C.F.R. § 20.204 (1999).  In recent correspondence and 
during his July 1999 Travel Board hearing, however, the 
veteran indicated that he still wishes to pursue a claim for 
this benefit.  As such, the Board refers the issue of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for a low back disorder, to 
include as secondary to the veteran's service-connected 
fracture of the right tibia and fibula, back to the RO for 
appropriate action.


FINDING OF FACT

There is competent medical evidence of a nexus between the 
veteran's current right knee arthritis and the veteran's 
military service.



CONCLUSION OF LAW

The claim of entitlement to service connection for arthritis 
of the right knee, to include as secondary to the veteran's 
service-connected fracture of the right tibia and fibula, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board 
has based this finding on the report of an April 1995 VA 
orthopedic examination, which contains the opinion that the 
veteran's current right knee disability was probably 
traumatic in origin and secondary to a 1957 knee injury.


ORDER

The claim of entitlement to service connection for arthritis 
of the right knee, to include as secondary to the veteran's 
service-connected fracture of the right tibia and fibula, is 
found to be well grounded.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  

The Board notes that the April 1995 opinion of a VA medical 
examiner, referred to above, requires further clarification.  
In that report, the examiner indicated that the veteran's 
current right knee disorder was related to an in-service 
injury of that knee.  He also noted that the veteran was 
claiming that his knee injury was, in pertinent part, 
aggravated by the veteran's fracture of the right tibia and 
fibula.  It does not appear from the record that this 
examiner reviewed the evidence of record, including the 
veteran's service medical records and he did not address the 
question of aggravation.  However, as the reported history 
appears to be inaccurate that the veteran's right knee was 
hit with a beam which the veteran acknowledged in a 
subsequent letter dated in May 1995, the Board finds that 
further medical opinion, based on a review of the entire 
record is necessary.  

The Board notes further, that in connection with a claim for 
increase, the veteran was afforded a VA examination in March 
1999.  At that time, the VA examiner who examined the veteran 
diagnosed chronic right pretibial pain secondary to an old 
fracture/crash injury of the right tibia, with a knee 
prosthesis with an old healed fracture of the distal tibia 
noted by x-ray; and calcification and degenerative joint 
disease of the ankle mortis on the right side.  In 
conjunction with the latter diagnosis, the examiner noted 
that "[t]he above findings are consistent with his injury in 
1957 when he was 19 years of age."  It is unclear whether 
this etiological opinion was intended to apply only to the 
right ankle disability or to the right knee disability as 
well.  As such, clarification of this matter is warranted.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should refer the veteran's 
claims file to the VA examiner who 
conducted the March 1999 VA examination, 
if available.  The examiner is requested 
to review the entire claims file and 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
arthritis of the right knee was incurred 
as a result of an incident of service.  
If the examiner answers that question in 
the negative, he or she should offer an 
opinion as to whether it is at least as 
likely as not that either incurrence or 
aggravation of this disorder is 
proximately due to, or the result of, the 
veteran's service-connected fracture of 
the right tibia and fibula.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  If the March 1999 
examiner is unavailable, then the 
veteran's claim file should be forwarded 
to another VA examiner and he/she should 
be requested to address the above 
matters.  If it is determined that 
another VA examination is necessary, the 
RO should ensure that the veteran is 
afforded such.

2.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Appeals for Veterans Claims has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See generally Stegall v. West, 
11 Vet. App. 268 (1998). 

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for 
arthritis of the right knee, to include 
as secondary to his service-connected 
fracture of the right tibia and fibula.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome warranted in this case.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  However, no action is required of the veteran 
until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

